Citation Nr: 1423405	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim for service connection for a left knee disability, and denied service connection for a right knee disability.

In April 2010, the Board reopened the left knee service connection claim and remanded both the left and right knee claims for additional development.  The Board again remanded both claims for additional development in March 2012.  The claim has now been returned to the Board for further appellate action.

In February 2010 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's current left knee disability is related to service.

2.  The most probative evidence is against a finding that the Veteran's current right knee disability is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives 
a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the Veteran was provided VCAA notice letters in March 2007 and April 2010.  The letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  They also advised her of how disability ratings and effective dates are assigned, and of the type of evidence that impacts those determinations.  The claims were last readjudicated in October 2012.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service private and VA treatment records, and VA examination reports, including addendum opinions.

The Board also finds that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The requested corrective VCAA notice was sent, and additional VA examinations were conducted and addendum opinions were obtained.  In addition, the Veteran was afforded an opportunity to submit authorization to release private treatment records, attempts were made to obtain private treatment records from 1990 to 1993 and the Veteran and her representative were subsequently furnished with Supplemental Statements of the Case.  Accordingly, the Board finds that no further action is necessary.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran is currently diagnosed with left knee osteoarthritis, status post unicompartmental knee arthroplasty, with significant patellofemoral syndrome.  The remaining question, then, is whether the Veteran's current left knee disability is related to her military service.

The Veteran's STRs indicate she first presented with left knee pain in January 1988.  X-ray imaging performed in February 1988 indicated a free floating body in the left knee, and the Veteran was diagnosed with patellofemoral syndrome with foreign body, later amended to "resolving" patellofemoral syndrome.  A bone scan performed on the left knee in October 1988 was normal, as was x-ray imaging.  A March 1989 bone scan and March 1989 x-ray imaging were also normal.  Due to the Veteran's continuing complaints of left knee pain and locking, a left knee arthroscopy was performed in June 1989.  A torn medial meniscus was identified, and a partial meniscectomy was performed.  The anterior cruciate ligament was noted to be intact.  During follow-up in August 1989, the Veteran was instructed to begin running, biking, and performing other aerobic exercises, and to return for a routine check-up in six weeks.  No additional treatment for left knee pain in service is of record, and no knee condition was noted on the December 1989 separation report of medical examination.  On her separation report of medical history, the Veteran noted her left knee arthroscopy, but stated she was in good health.

The first post-service medical treatment of record is dated September 1993, at which time the Veteran, then nine months pregnant, reported to a private emergency room with left knee pain.  She explained that she passed out and fell against a wall, injuring her knee.  At an orthopedic appointment later that month, the Veteran stated that her knee had given way, causing her to fall.  The Veteran filed her claim for service connection for a left knee disability the following day.

The Veteran was afforded a VA examination in November 1993.  At that time, she reported her in-service history of left knee injury and stated she reinjured the knee in September 1993.  X-ray imaging revealed swelling of the left knee joint with likely effusion, as well as arthralgia of the left knee joint.

During private treatment in April 2001, the Veteran stated she had continued to experience problems with her left knee after her in-service arthroscopy, and that she sought treatment for left knee pain immediately after discharge from service in 1990.  After undergoing several more post-service left knee arthroscopies, the Veteran underwent a left knee replacement in November 2006.  

In November 2008, a private orthopedist who was treating the Veteran stated that he believed her left knee symptoms were service-related, but provided no explanation for his conclusion.

The Veteran was afforded another VA examination in August 2009, at which time she stated that she had fallen during her first post-service pregnancy, several months after her discharge.  The VA examiner diagnosed the Veteran with osteoarthritis of the left knee, status post left knee medial compartment arthroplasty.  He opined that the Veteran's current left knee disability was not caused by or a result of her time 
in the military.  He explained that at the time of the in-service arthroscopy, the Veteran's knee was in good condition aside from the meniscal tear.  He stated that the Veteran returned to her duties after the procedure, and that her separation examination was unremarkable.  The examiner attributed the Veteran's current symptoms to her post-service fall.

During her Board hearing in February 2010, the Veteran stated that she did not note knee pain on her separation report of medical history because she was five months pregnant at the time, and everything was hurting.  She also testified that she received her first post-service treatment in February or March of 1990.

After the hearing, the Board remanded the case to obtain additional medical opinions and to attempt to obtain the 1990 treatment records referenced by the Veteran.  Treatment records from that time period were not received from the medical facility indicated.  A VA examination was performed in September 2010, at which time the Veteran reiterated that she did not report knee pain on her separation report because she was experiencing pain associated with her pregnancy.  She reported a post-service fall that instigated her significant left knee pain, but did not provide the date of the fall.  The examiner diagnosed the Veteran with left knee osteoarthritis, status post unicompartmental knee arthroplasty with significant patellofemoral syndrome, but opined that her current disability was not related to service.  He stated it seemed her current problems began after her post-service fall.

The Board remanded the case once more to obtain addendum medical opinions and to verify whether there were private medical records for the Veteran from the period from 1990 to 1993.  The Veteran was asked to complete an authorization form to allow VA to attempt to obtain additional records, but she did not respond to the request.  The addendum medical opinions were provided in March 2012.  The VA physician opined that the Veteran's current left knee condition was more likely 
than not related to her 1993 post-service injury.  He noted that the Veteran was asymptomatic after her discharge, and that in-service x-rays did not demonstrate evidence of patellofemoral degenerative changes.  He stated he agreed with the prior medical opinion that characterized the Veteran's in-service injury as a small medial meniscus tear that essentially resolved and that found her current disability to be related to her post-service injury.

After review of the record, the Board finds that the most probative evidence indicates the Veteran's current left knee disability is not related to service.

Regarding the only positive medical opinion of record, provided in October 2008, the physician did not address the Veteran's post-service left knee injury, and provided no explanation for his conclusion that her current disability is related to service.  Due to this factual omission and the conclusory nature of the physician's opinion, the Board affords it little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Conversely, the 2009, 2010, and 2012 VA physicians who provided etiological opinions considered all of the Veteran's STRs, her post-service treatment records, and her 1993 injury, and opined that the Veteran's current left knee disability was not likely related to service.  The Board finds the 2009 and 2012 VA opinions to be most probative, as they were based on the physician's review of the claims file and consideration of the Veteran's reported history, and the physicians provided an adequate rationale for the conclusion reached.  Id. 

The Board notes that the United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Turning to the Veteran's statements regarding continuing left knee pain that 
began in service, the Board acknowledges that the Veteran is competent to report symptoms or events she experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence 
is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with 
other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran's account of the nature and onset of her current left knee disability has evolved over the course of several decades in a manner that is not supported by the contemporaneous medical evidence of record.  The Veteran reported no knee symptoms at the time of separation from service.  In September 1993, she sought treatment for a left knee injury, reporting that she had passed out and hit her knee on a wall.  Later that month, the day before she filed her initial service connection claim, the Veteran stated that her left leg started to give way, causing her to fall.  During her November 1993 VA examination, the Veteran reported her in-service arthroscopy and the 1993 injury, only.  In 2009, however, she described her post-service injury as bumping a table, twisting her knee and falling to the ground.  During her 2010 hearing, she indicated the she fell within a month or two after getting out of service, having it x-rays, but told no treatment could be done because she was still pregnant.  She subsequently mentioned that she went in for treatment a few years later and they "took information from when I was pregnant and I fell then," presumably a vague reference to the 1993 fall.  Most recently, the Veteran has stated that her left knee still hurt at the time of her discharge from service, but that the pain was overshadowed by the symptoms of her pregnancy.

Due to the inconsistencies between the information the Veteran provided at separation from service and when seeking treatment in 1993 and the information she reported in connection with, or after filing, her claims for service connection, the Board finds that the Veteran's assertions as to continuity of symptoms following her left knee surgery in service are not reliable or credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Moreover, to the extent the Veteran alleges that her left knee disability is related to service, knee disorders can have numerous causes, and medical expertise is required to determine the etiology of such.  While the Veteran was a medical corpsman in service, has at least some college credits in the nursing field, and reportedly had training as a surgical technician, the Board accords significantly greater probative value to the opinions of the VA physicians as they have significantly greater training and skill in rendering medical opinions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Finally, the Board notes that there was no objective evidence of arthritis within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).

In summary, the most probative evidence is against a finding that the Veteran's current left knee disability is related to service or that arthritis arose within one year following discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a left knee disability is denied.


Right Knee

The Veteran is also seeking service connection for a right knee disability, which she asserts is related to her current left knee disability.  

During her February 2010 hearing, the Veteran testified that she first began noticing problems with her right knee several years before her left knee replacement surgery, and that she believed that her right knee began compensating for the deficiencies of her left knee at that time.  As noted above, the Board is denying the Veteran's claim for service connection for a left knee disability.  Thus, as the left knee disability is not service connected, there is no basis upon which service connection for a right knee disability can be established as secondary to the left knee disability.  38 C.F.R. § 3.310.

However, the Veteran also testified during her hearing that she experienced some right knee pain during service, stating "I don't know what happened to that.  It sorta [sic] was more geared on the left knee."  As the Veteran's STRs contained several notations of bilateral knee pain, and as she was diagnosed with a current right knee disability, the Board also requested a direct etiological opinion as to the right knee when it remanded the case in March 2012.  The VA physician who provided the 2012 addendum opinion stated that multiple x-rays and a bone scan in service did not demonstrate evidence of right knee patellofemoral disease during service, so it was less likely than not that the Veteran's current degenerative changes in the right knee were related to her in-service complaints.  He also noted that the Veteran was asymptomatic for several years after discharge from service, and that her worsening symptoms and development of degenerative changes did not occur until after her 1993 fall.  

To the extent the Veteran alleges that her right knee disability is related to service, the Board accords significantly greater probative value to the opinion of the VA physician as he has significantly greater training and skill in rendering medical opinions than the Veteran.  See Black, supra.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability.  The Veteran has no service-connected disabilities, therefore secondary service connection cannot be established, and the most probative evidence of record does not link the current right knee disability to service or demonstrate that arthritis was present within a year of discharge from service.  Accordingly, service connection for a right knee disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


